STEWART, Justice
(dissenting):
The defendant was charged and tried for a single crime. The jury was instructed on the elements of aggravated sexual assault and on the elements of three other crimes, each of which was a lesser included offense of aggravated sexual assault but was not a lesser included offense of the others. The jury was instructed that it could return a guilty verdict on only one of the lesser offenses. Nevertheless, it returned verdicts finding the defendant guilty of three lesser included offenses, object rape, forcible sodomy, and forcible sexual abuse. The trial judge sentenced on.all three convictions.
Since it is clear, and indeed uncontested, that the defendant should have been found guilty of only one crime, the jury should have been told to reconsider its verdict and find the defendant guilty either of aggravated sexual assault or of one, but not all three, of the lesser crimes.
I depart from the majority opinion because I think there is no rational basis whatsoever for deciding which of the three lesser offenses the jury would have selected had it selected only one. In my view, therefore, the case should be reversed and remanded for a new trial so that a jury, and not this Court, decides which crime the defendant is guilty of.
HALL, C.J., concurs in the dissenting opinion of STEWART, J.